NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              CHRISTOPHER MICHAEL WHITE, Appellant.

                             No. 1 CA-CR 16-0454
                              FILED 10-12-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201501069
             The Honorable Steven F. Conn, Judge Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Office of the Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. WHITE
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for
Christopher White has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
White was convicted of possession of dangerous drugs for sale, a class 2
felony in violation of A.R.S. § 13–3407, and possession of drug
paraphernalia, a class 6 felony in violation of A.R.S. § 13–3415. White was
given an opportunity to file a supplemental brief in propria persona; he has
not done so. After reviewing the record, we affirm White’s convictions and
sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against White. See State v.
Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998).

¶3            One night in September 2015, a Mohave County Sheriff’s
deputy saw a car traveling on John L Avenue, and he witnessed the car stop
in the intersection past the stop line. The car then made a sharp turn past
the deputy, and the deputy conducted a traffic stop. The deputy saw that
four people were in the car and that White was sitting in the rear right seat.
As he approached the car, the deputy saw White frantically moving around,
which made the deputy feel uncomfortable. The deputy spoke to the driver
and asked for consent to search the vehicle. The driver replied that the car
was not hers, but she gave consent to the search. Another deputy arrived
and they searched the car.

¶4             During the search, the deputies did not find any contraband
in the front seat area. They did, however, find contraband where White was
sitting. They found a black nylon camera bag, which contained a white
crystalline substance, numerous zip-lock baggies, and a digital scale with
white residue on it. The deputies, however, did not see any drug deals take



                                      2
                            STATE v. WHITE
                           Decision of the Court

place. The contraband items were sent to the Department of Public Safety
crime laboratory. The Department found that the white substance tested
positive for methamphetamine and weighed 23.5 grams. Subsequently, the
State charged White with possession of dangerous drugs for sale and
possession of drug paraphernalia.

¶5            At trial, a deputy with training and experience in drug
interdiction explained typical circumstances for the use, sale, and street
value of methamphetamine. He testified that the 23.5 grams of
methamphetamine in this case was a “sellable quantity.” The arresting
deputy made an in-court identification of White. Additionally, the deputy
testified that White was moving around frantically when the car was
stopped and that White was in the seat where the deputies found the
contraband. The State also admitted and played a recording of a Mohave
County Jail telephone call White made to his father. In the recording, White
told his father that he saw an easy way to make money and that he made
an unwise decision. A Department fingerprint expert testified that she was
not able to match any fingerprints from the contraband to White’s
fingerprints because the fingerprints did not leave enough details on the
items. Afterwards, a Department drug forensic expert testified that the
white substance in this case was methamphetamine. After the State rested
its case-in-chief, White moved for judgment of acquittal pursuant to
Arizona Rule of Criminal Procedure 20, arguing that the State had failed to
provide sufficient evidence to convince the jury that each element was
proved beyond a reasonable doubt. The trial court denied the motion, and
the jury found White guilty of both offenses.

¶6           The trial court conducted the sentencing hearing in
compliance with White’s constitutional rights and Arizona Rule of Criminal
Procedure 26. The court found no aggravating factors. The court found as
mitigating factors that White had no prior drug conviction and that no
evidence of actual drug sales existed. The trial court sentenced White to a
mitigated eight-year prison sentence for possession of dangerous drugs for
sale and a mitigated nine-month sentence for possession of drug
paraphernalia, to be served concurrently. The court credited White with 288
days served and ordered a fine of $1,000.00 plus an 83 percent surcharge.




                                     3
                            STATE v. WHITE
                           Decision of the Court

                               DISCUSSION

¶7            We review White’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
Counsel for White has advised this Court that after a diligent search of the
entire record, counsel has found no arguable question of law. We have read
and considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, counsel represented White at all stages of the
proceedings, and the sentences imposed were within the statutory
guidelines. We decline to order briefing and affirm White’s convictions and
sentences.

¶8             Upon the filing of this decision, defense counsel shall inform
White of the status of the appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584–85 (1984). White shall have 30 days from
the date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.

                              CONCLUSION

¶9            For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4